881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael E. DONATI, Plaintiff-Appellant,v.Larry JARVIS, Thomas R. Israel, William P. Rogers, RichardR. Mayfield, Rufus Fleming, Larry Huffman,Defendants-Appellees.
No. 89-7054.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1989.Decided July 27, 1989.

Michael E. Donati, appellant pro se.
Richard Francis Gorman III, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael E. Donati appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Donati v. Jarvis, C/A No. 87-0175-H (W.D.Va. Feb. 10, 1989).  Donati's motion for appointment of counsel on appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.